Opinion issued April 8, 2014




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-13-00468-CV
                            ———————————
 FRANCISCO MEZA, FELIPE MEZA, RITA M. LEAL, RACHEL MEZA,
   ALBERT MEZA, PAUL MEZA, RAUL MEZA, LORENZO MEZA,
  GUADALUPE MEZA, AND ESTATE OF ISADOR MEZA, Appellants
                                         V.
                             ROSA MESA, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                        Trial Court Case No. 955888


                          MEMORANDUM OPINION

      Appellants in this appeal have neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX.

GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013); Order Regarding
Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals and

Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138

(Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1). Further,

appellants have not paid or made arrangements to pay the fee for preparing the

clerk’s record. See TEX. R. APP. P. 37.3(b). After being notified that this appeal

was subject to dismissal, appellants did not adequately respond. See TEX. R. APP.

P. 5, 42.3(b), (c).

       We dismiss the appeal for nonpayment of all required fees and for want of

prosecution. We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Bland, and Brown.




                                        2